         Case 1:17-cv-12418-LTS Document 131 Filed 05/14/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS
Civil Action No.
1:17-cv-12418-LTS


                             COMERICA BANK & TRUST, N.A.
                as Personal Representative of the Estate of Prince Rogers Nelson
                                           Plaintiff,


                                               v.


                                   KIAN ANDREW HABIB
                                        Defendants


                           CLOSING ORDER DISMISSING CASE
SOROKIN, D.J.
       In accordance with the Court’s Order (CM/ECF No. 129) issued on May 13, 2020,

allowing Plaintiff’s Motion for Permanent Injunction, this case is hereby dismissed and closed.



SO ORDERED.




                                                    /s/ Leo T. Sorokin
                                                    UNITED STATES DISTRICT COURT


May 14, 2020
